Citation Nr: 1024619	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 24, 2003, 
for the award of service connection for tinnitus on the basis of 
clear and unmistakable error in February 1978 and August 2003 
rating decisions.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.W.




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2006 and February 2007 rating decisions of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the January 2006 rating decision, the 
RO determined there was no clear and unmistakable error in the 
February 1978 and August 2003 rating decisions that had denied 
service connection for tinnitus.  In the February 2007 rating 
decision, the RO continued the 10 percent evaluation for 
tinnitus.

In March 2010, the Veteran and his ex-wife testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to an increased rating for 
bilateral hearing loss been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the claim, and it is referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In a February 1978 RO rating decision, the RO denied service 
connection for tinnitus.  The Veteran received notice of the 
decision and did not express timely disagreement.

2.  The February 1978 rating decision was consistent with the 
evidence then of record and consistent with the law and 
regulations in effect at that time.

3.  In an August 2003 RO rating decision, the RO granted service 
connection for tinnitus and assigned an effective date of July 
24, 2003.  The Veteran received notice of the decision and did 
not express timely disagreement.

4.  The August 2003 rating decision was consistent with the 
evidence then of record and consistent with the law and 
regulations in effect at that time.

5.  Although sensed in both ears, the Veteran's tinnitus is 
assigned a single 10 percent rating, which is the maximum 
schedular evaluation.


CONCLUSIONS OF LAW

1.  The February 1978 rating decision, which denied service 
connection for tinnitus, was not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A. §§ 5109A, 7105(c) (West 
2002); 38 C.F.R. § 3.105(a) (2009).

2.  The August 2003 rating decision, which granted service 
connection for tinnitus, effective July 23, 2004, was not clearly 
and unmistakably erroneous and is final.  38 U.S.C.A. §§ 5109A, 
7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2009).

3.  The law precludes assignment of a schedular disability rating 
greater than 10 percent for the service-connected bilateral 
tinnitus, including separate compensable evaluations for tinnitus 
in each ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Initially, it must be noted that in issues involving (1) clear 
and unmistakable error and (2) when the law, and not the facts, 
is dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  The former instance applies to the 
claim for entitlement to an earlier effective date and the latter 
instance applies to the claim for an increased rating on the 
contention of a separate rating for each ear.  Nevertheless, the 
Veteran and his representative have been notified of the reasons 
for the denial of the claims on appeal, and have been afforded 
opportunity to present evidence, argument, and testimony in 
connection with his claims.

II.	Earlier Effective Date

In a November 2005 VA Form 21-4138, Statement in Support of 
Claim, the Veteran contended that there was clear and 
unmistakable error in a February 1978 decision by the Regional 
Office denying service connection for tinnitus.  He contended 
that service connection should have been awarded based upon the 
evidence of record and the law extant at that time.  He has 
attached a copy of the January 1978 VA examination report that 
shows a diagnosis of tinnitus secondary to noise exposure.  He 
argues that the July 2003 VA examination report shows essentially 
the same clinical findings as those shown in a January 1978 VA 
examination report, which substantiates his allegation that 
service connection should have been awarded back in 1977.

At the March 2010 hearing before the undersigned, the Veteran's 
representative read the clinical findings in the January 1978 VA 
examination report to substantiate the allegation that the 
evidence established back then that tinnitus was incurred in 
service.  She argued that the Veteran should have been granted 
service connection for tinnitus in 1978.  

The Board notes that it is unclear whether the Veteran was 
claiming clear and unmistakable error in just the February 1978 
rating decision or in both the February 1978 rating decision, 
which denied service connection for tinnitus, and the August 2003 
rating decision, which granted service connection for tinnitus 
and assigned an effective date of July 24, 2003.  At the hearing 
before the undersigned, the Veteran did not appear to be alleging 
clear and unmistakable error in the August 2003 rating decision.  
However, as RO has addressed clear and unmistakable error in both 
the 1978 and 2003 rating decisions, the Board will also address 
both issues.  

A.  Clear and Unmistakable Error

A rating decision is final and binding as to the conclusions 
based on the evidence on file at the time VA issues written 
notification.  38 C.F.R. § 3.104(a) (2009).  A final and binding 
RO decision will be accepted as correct in the absence of clear 
and unmistakable error.  Where the evidence establishes such an 
error, the prior decision will be reversed or amended and it will 
have the same effect as if the corrected decision had been made 
on the same date as the reversed or amended decision.  38 C.F.R. 
§ 3.105(a).

To establish a valid clear and unmistakable error claim, the 
Court of Appeals for Veterans Claims (Court) has identified a 
three-pronged test to determine whether clear and unmistakable 
error is present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant at 
the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and, (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Even when 
the premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error complained 
of cannot be ipso facto clear and unmistakable.  Simply to allege 
that previous adjudications improperly weighed and evaluated 
evidence cannot rise to the stringent standard of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, supra.

1.	February 1978 Rating Decision

The Veteran's service treatment records show that at entrance 
into active service, the Veteran had some high frequency hearing 
loss.  At separation, the hearing loss had become more severe.  

In November 1977, the Veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, claiming 
hearing loss in the "right ear."  He did not request 
compensation or report symptoms of tinnitus.  

In the January 1978 VA examination report, the Veteran indicated 
that his current complaints were ringing in the ears and 
difficulty hearing.  The examiner noted that the Veteran had 
mortar and artillery exposure from 1974 to 1976 and difficulty 
with conversation and "almost continual tinnitus in [the] right 
ear."  The examiner diagnosed bilateral high frequency hearing 
loss secondary to noise exposure and tinnitus in the right ear, 
eighth nerve damage, secondary to noise exposure.

In the February 1978 rating decision, the RO granted service 
connection for bilateral hearing loss noting that the Veteran had 
slightly less than normal hearing at entrance, which hearing 
progressed to a "definite abnormality" at the time of 
separation.  As to tinnitus, the RO stated that there was no 
evidence of tinnitus in the service treatment records.  The 
separation examination showed no other conditions, other than 
hearing loss.  The RO determined that tinnitus was not shown in 
service and service connection was disallowed.  The Veteran was 
notified of this decision in February 1978, along with his appeal 
rights, and did not express timely disagreement.  Thus, the 
decision is final. 

In 1978, the provisions of 38 C.F.R. § 3.303 were the same as 
they are now, which describe the principles relating to service 
connection.  It stated that service connection basically meant 
that the facts, shown by evidence, established that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  See also 38 U.S.C. § 310.  Service connection 
could also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1978).

The Board has carefully reviewed the evidence of record at the 
time of the February 1978 rating decision and the law extant at 
that time and concludes that the application of the law to the 
facts in this case is against a finding that clear and 
unmistakable error was committed by the RO in its February 1978 
decision when it denied service connection for tinnitus.  The 
reasons follow.

At the time of the February 1978 rating decision, the service 
treatment records did not show an abnormality pertaining to 
tinnitus.  The January 1978 VA examination report showed a 
diagnosis of tinnitus, which the examiner related to noise 
exposure.  However, the examiner did not note a report from the 
Veteran or other evidence of record that showed the date of onset 
of the disorder.  The RO indicated that service connection was 
denied because of the lack of evidence of in-service tinnitus.  
Service treatment records and the Veteran's claim were silent for 
any symptoms of tinnitus.  In later examinations in February 1992 
and June 2003, examiners noted the Veteran's report of the onset 
of the disorder intermittently in 1975 and persistently in 1976.  
The Board acknowledges that the opinions expressed by the 
examiners in 1978 and 2003 are similar.  However, the decision on 
service connection in 1978 was based on weighing of the evidence 
of record at the time including the absence of symptoms of 
tinnitus in service.  As there was evidence both for and against 
the award of service connection for such disability, the Board 
cannot conclude that there was an undebatable error or that 
service connection for tinnitus should have undebatably been 
granted.  

The Veteran's representative noted at the hearing that the "as 
likely as not" motto to award service connection was not in 
place back in 1978.  However, even if it was, that confirms the 
finding that whether to grant or deny service connection for 
tinnitus was based on weighing the evidence, which cannot form 
the basis of a claim for clear and unmistakable error.  In other 
words, the Veteran is currently disagreeing with how facts were 
weighed and evaluated in 1978, which cannot provide a basis upon 
which to find that VA committed clear and unmistakable error in 
the February 1978 rating decision.  See Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995); Damrel, 6 Vet. App. at 246; Russell, 3 Vet. 
App. at 310. 

The Board thus concludes that the February 1978 rating decision 
was supported by the evidence on file and the law in effect at 
the time.  Accordingly, the February 1978 rating decision did not 
contain clear and unmistakable error, and that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2009).

2.	August 2003 Rating Decision

After the February 1978 rating decision, the Veteran submitted 
applications to reopen the claim for service connection for 
tinnitus in September 1980 and October 1991.  The RO denied 
reopening the claim in October 1980 and April 1992 and provided 
the Veteran with his appeal rights at those times.  He did not 
appeal either decision.

On May 22, 2003, the Veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, stating, "Request that my claim 
be reopened due to a worsening of my [service-connected] hearing 
loss.  (Capitals omitted.) 

In a July 24, 2003, VA examination report, the examiner diagnosed 
the Veteran with tinnitus and stated it was as likely as not to 
be secondary to noise exposure and hearing loss.  The examiner 
also noted the Veteran's report that he had been experiencing 
tinnitus for 28 years, placing the onset of symptoms in service 
in 1975.  

In the August 2003 rating decision, the RO stated it was granting 
service connection for tinnitus since the medical evidence 
established a relationship between tinnitus and the Veteran's 
service-connected bilateral high-frequency hearing loss.  The RO 
assigned an effective date of July 24, 2003, the date of the VA 
examination.  The Veteran was notified of this decision in August 
2003, along with his appeal rights, and did not appeal the 
decision.  Thus, it is final. 

In 2003, the provisions of 38 U.S.C.A. § 5110 (West 2002) and 
38 C.F.R. § 3.400 (2003) were the same as they are now, which 
address how effective dates are assigned.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a) (emphasis added).  The implementing regulation clarifies 
this to mean that the effective date of service connection and 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2009).  Any communication indicating an 
intent to apply for a benefit under the laws administered by the 
VA may be considered an informal claim provided it identifies, 
but not necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2009).

The Board has carefully reviewed the evidence of record at the 
time of the August 2003 rating decision and the law extant at 
that time and concludes that the application of the law to the 
facts in this case is against a finding that clear and 
unmistakable error was committed by the RO in its August 2003 
decision when it awarded service connection for tinnitus and 
assigned an effective date of July 24, 2003.  The reasons follow.

As noted above, the Board finds that there was no clear and 
unmistakable error in the February 1978 rating decision, which 
denied service connection for tinnitus.  Thus, the decision is 
final.  The Veteran submitted applications to reopen the claim 
for service connection for tinnitus in 1980 and 1991, and the 
applications were denied in 1980 and 1992, respectively.  Those 
two decisions are final, and an effective date prior to 1992 for 
service connection for tinnitus (without clear and unmistakable 
error) is barred.  

The Veteran did not submit an application to reopen the claim in 
2003.  Rather, the Veteran's May 2003 informal claim limited his 
claim to an increased rating for his service-connected hearing 
loss.  The RO, on its own, determined that service connection for 
tinnitus was warranted based upon the VA examiner's opinion that 
it was related to noise exposure and the service-connected 
hearing loss and assigned the effective date as of the date of 
the VA examination.  That is the proper effective date, as it is 
the earliest date following the 1992 decision, establishing by 
competent evidence a relationship between tinnitus and service or 
a service-connected disability.  38 U.S.C.A. §§ 5110; 38 C.F.R. 
§ 3.400.  The assignment of such effective date cannot be clear 
and unmistakable error.  

The Board thus concludes that the August 2003 rating decision was 
supported by the evidence on file and the law in effect at the 
time.  Accordingly, the August 2003 rating decision did not 
contain clear and unmistakable error, and that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

3.	Conclusion

For the above reasons, the Board concludes that an effective date 
earlier than July 24, 2003, for the award of service connection 
for tinnitus is legally precluded.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (in case where law, as opposed to facts, is 
dispositive, claim should be denied or appeal terminated because 
of the absence of legal merit or lack of entitlement under the 
law).

III.	Increased Rating

At the March 2010 hearing before the undersigned, the Veteran 
testified the ringing in his ears had gotten louder.  He 
expressed frustration in not being able to hear his grandchildren 
and stated that the tinnitus was nerve-wracking all the time.  
The Veteran described how the pitch would vary and that at times 
it was incredibly high.  He noted that when he was in a quiet 
room, it was not quiet for him.

Service connection for tinnitus was granted in the August 2003 
rating decision and assigned a 10 percent evaluation.  In 
February 2006, the Veteran filed his current claim for an 
increased rating for his bilateral tinnitus, contending that he 
should receive separate evaluations for each ear.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009). Separate 
diagnostic codes identify the evaluations to be assigned to the 
various disabilities.

In exceptional cases, where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to service-
connected disabilities.  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321 (2009). 

The Court has held that the determination of whether a claimant 
is entitled to an extraschedular rating is a three-step inquiry.  
Thun v. Peake, 22 Vet. App. 111, 115-16 (2009).  The first step 
is to determine whether the evidence of record presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
If so, the second step is to determine whether the Veteran's 
exceptional disability picture exhibits other related factors, 
such as marked interference with employment or frequent periods 
of hospitalization.  If the first two steps have been satisfied, 
the third step is to refer the claim to the under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination of whether an extraschedular rating is 
warranted.

Tinnitus is evaluated under Diagnostic Code 6260.  In June 2003, 
VA added a notation to the Diagnostic Code to formalize VA's 
longstanding practice of assigning a single 10 percent evaluation 
for recurrent tinnitus, whether the sound is perceived as being 
in one ear or both ears, or in the head.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 
14, 2003).  

According to note (2) of Diagnostic Code 6260, only a single 
evaluation for recurrent tinnitus is allowable.  The United 
States Court of Appeals for the Federal Circuit affirmed VA's 
longstanding interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
regardless of whether the tinnitus was unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing 
previous versions of Diagnostic Code 6260).  The Board notes that 
this decision was not a change in the law, but rather a 
confirmation by the Federal Circuit that VA's longstanding 
interpretation was not in error.  Consequently, a claim for an 
increased schedular rating for tinnitus must be denied as a 
matter of law.  See Sabonis v, 6 Vet. App. at 430.  

The above determination is based upon consideration of applicable 
rating provisions.  The Board also finds that the Veteran's 
tinnitus disability picture is not so exceptional that the 
available schedular evaluations for that service- connected 
disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The 
symptoms of his tinnitus have been accurately reflected by the 
schedular criteria.  The Board notes the Veteran's testimony at 
the March 2010 hearing in which he described increase difficulty 
in hearing acuity including the need for assistance with 
telephone calls and in understanding conversation.   The issue of 
hearing acuity has been referred to the RO for further 
development as noted above.  Without sufficient evidence 
reflecting that the Veteran's tinnitus disability picture is not 
contemplated by the rating schedule, including because it causes 
frequent periods of hospitalization or marked interference with 
employment, referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra- schedular 
rating is not warranted.  See Thun, 22 Vet. App. at 115-16.



ORDER

Entitlement to an effective date earlier than July 24, 2003, for 
the award of service connection for tinnitus on the basis of 
clear and unmistakable error in February 1978 and August 2003 
rating decisions is denied.

Entitlement to an evaluation in excess of 10 percent for tinnitus 
is denied.



___________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


